 



Exhibit 10
Transfer Agency and Service Agreement
Between
MVC Capital, Inc.
and
Computershare Trust Company, N.A.
and
Computershare Shareholder Services, Inc.

 



--------------------------------------------------------------------------------



 



Table of Contents

             
Section 1
  Certain Definitions     3  
 
           
Section 2
  Appointment of Agent     3  
 
           
Section 3
  Standard Services     5  
 
           
Section 4
  Dividend Reinvestment Plan Services     6  
 
           
Section 5
  CSSI Dividend Disbursing and Payment Services     6  
 
           
Section 6
  Optional Services     7  
 
           
Section 7
  Fees and Expenses     7  
 
           
Section 8
  Representations and Warranties     8  
 
           
Section 9
  Indemnification and Limitation of Liability     9  
 
           
Section 10
  Damages     10  
 
           
Section 11
  Responsibilities of the Company     11  
 
           
Section 12
  Confidentiality     11  
 
           
Section 13
  Term and Termination     12  
 
           
Section 14
  Assignment     13  
 
           
Section 15
  Unaffiliated Third Parties     13  
 
           
Section 16
  Miscellaneous     14  

2



--------------------------------------------------------------------------------



 



AGREEMENT made as of the                     day of                    , 2006 by
and between MVC Capital, Inc., a corporation, having its principal office and
place of business at 287 Bowman Avenue, 2nd Floor, Purchase, New York, 10577
(the “Company”), and Computershare Shareholder Services, Inc., a Delaware
corporation, and its fully owned subsidiary Computershare Trust Company, N.A., a
federally chartered trust company, having its principal office and place of
business at 250 Royall Street, Canton, Massachusetts 02021 (collectively, the
“Transfer Agent” or individually, “CSSI” and the “Trust Company”, respectively).
     WHEREAS, the Company desires to appoint the Trust Company as sole transfer
agent, registrar and administrator of its dividend reinvestment plan or direct
stock purchase plan, and CSSI as dividend disbursing agent and processor of all
payments received or made by Company under this Agreement;
     WHEREAS, the Trust Company and CSSI will each separately provide specified
services covered by this Agreement and, in addition, the Trust Company may
arrange for CSSI to act on behalf of the Trust Company in providing certain of
its services covered by this Agreement; and
     WHEREAS, the Trust Company and CSSI desire to accept such respective
appointments and perform the services related to such appointments;
     NOW THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto agree as follows:
1. CERTAIN DEFINITIONS.
1.1 “Account” shall mean the account of each Shareholder which holds any full or
fractional shares of stock held by such Shareholder, outstanding funds, or
reportable tax information.
1.2 “Agreement” shall mean this agreement and any and all exhibits or schedules
attached hereto and any and all amendments or modifications which may from time
to time be executed.
1.3 “Services” shall mean all services performed by the Transfer Agent pursuant
to this Agreement.
1.4 “Share” shall mean Company’s common stock, par value $____ per share, and
Company’s preferred stock, par value $____ per share, authorized by the
Company’s Articles of Incorporation, and other classes of Company’s stock to be
designated by the Company in writing and which the Transfer Agent agrees to
service under this Agreement.
1.5 “Shareholder” shall mean the holder of record of Shares.
1.6 “Shareholder Data” shall mean all information maintained on the records
database of the Transfer Agent concerning Shareholders.
1.7 “Plans” shall mean any Dividend Reinvestment, Direct Stock Purchase, or
other investment programs administered for the Company.
2. APPOINTMENT OF AGENT.

3



--------------------------------------------------------------------------------



 



2.1 Appointments. The Company hereby appoints the Trust Company to act as sole
transfer agent and registrar for all Shares and as administrator of Plans in
accordance with the terms and conditions hereof and appoints CSSI as the service
provider to the Trust Company and as dividend disbursing agent and processor of
all payments received or made by or on behalf of the Company under this
Agreement, and the Trust Company and CSSI accept the respective appointments.
2.2 Documents. In connection with the appointing of the Trust Company as the
transfer agent and registrar for the Company, the Company has provided or will
provide the attached appointment and corporate authority documents to the
Transfer Agent:

  (a)   Copies of resolutions appointing the Trust Company as the transfer
agent;     (b)   Copies of Registration Statements and amendments thereto, filed
with the Securities and Exchange Commission, for initial public offerings;    
(c)   Specimens of all forms of outstanding stock certificates for Shares, in
forms approved by the Board of Directors of the Company, with a certificate of
the Secretary of the Company as to such approval;     (d)   Specimens of the
signatures of the officers of the Company authorized to sign stock certificates
and authorized to sign written instructions and requests;     (e)   An opinion
of counsel for the Company addressed to both the Trust Company and CSSI with
respect to:

  (i)   The Company’s organization and existence under the laws of its state of
organization;     (ii)   The status of all Shares of the Company covered by the
appointment under the Securities Act of 1933, as amended (the “1933 Act”), and
any other applicable federal or state statute; and     (iii)   That all issued
Shares are, and all unissued Shares will be, when issued, validly issued, fully
paid and non-assessable;

  (f)   A copy of the Articles of Incorporation and By-Laws of the Company;    
(g)   Copies of all material amendments to the Articles of Incorporation or
By-Laws of the Company made after the date of this Agreement, promptly after
such amendments are made; and     (h)   A certificate of the Company as to the
Shares authorized, issued and outstanding, as well as a description of all
reserves of unissued Shares relating to the exercise of options.

2.3 Records. Transfer Agent may adopt as part of its records all lists of
holders, records of Company’s stock, books, documents and records which have
been employed by any former agent of Company for the maintenance of the ledgers
for such shares, provided such ledger is certified by an officer of Company or
the prior transfer agent to be true, authentic and complete. The Transfer Agent
shall keep records relating to the Services, in the form and manner it deems
advisable. The Transfer Agent agrees that all such records prepared or
maintained by it relating to the Services are the property of the Company and
will be preserved, maintained and made available in accordance with the
requirements of law, and will be surrendered promptly

4



--------------------------------------------------------------------------------



 



to the Company on and in accordance with its request.
2.4 Shares. Company shall, if applicable, inform Transfer Agent as to (i) the
existence or termination of any restrictions on the transfer of Shares and in
the application to or removal from any stock certificate of any legend
restricting the transfer of such Shares or the substitution for such certificate
of a certificate without such legend, (ii) any authorized but unissued Shares
reserved for specific purposes, (iii) any outstanding Shares which are
exchangeable for Shares and the basis for exchange, (iv) reserved Shares subject
to option and the details of such reservation, and (v) special instructions
regarding dividends and information of foreign Shareholders.
2.5 Certificates. Company shall deliver to Transfer Agent an appropriate supply
of stock certificates, which certificates shall provide a signature panel for
use by an officer of or authorized signor for Transfer Agent to sign as transfer
agent and registrar, and which shall state that such certificates are only valid
after being countersigned and registered, or provide Transfer Agent with
documentation required to print on demand stock certificates, as the case may
be.
3. STANDARD SERVICES.
3.1 Share Services. The Transfer Agent shall perform the following Share
Services:

  (a)   issue and record the appropriate number of Shares as authorized and hold
such Shares in the appropriate Shareholder Account;     (b)   effect transfers
of Shares by the registered owners thereof upon receipt of appropriate
documentation; and     (c)   Replacement Certificates. The Transfer Agent shall
issue replacement certificates for those certificates alleged to have been lost,
stolen or destroyed upon receipt by the Transfer Agent of an open penalty surety
bond satisfactory to it and holding it and the Company harmless, absent notice
to the Company and the Transfer Agent that such certificates have been acquired
by a bona fide purchaser. The Transfer Agent may, at its option, issue
replacement certificates in place of mutilated stock certificates upon
presentation thereof without such indemnity. Further, the Transfer Agent may, at
its sole option, accept indemnification from the Company to issue replacement
certificates for those certificates alleged to have been lost, stolen or
destroyed in lieu of an open penalty bond.

3.2 Unclaimed Property and Lost Shareholders. The Transfer Agent shall report
unclaimed property to each state in compliance with applicable law and shall
comply with Rule 17 Ad-17 promulgated under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), for lost shareholders.
3.3 Computer Services. The Transfer Agent shall provide the following computer
Services:

  (a)   Shareholder Internet Services. The Transfer Agent shall provide internet
access to Company’s Shareholders through Transfer Agent’s web site,
www.computershare.com (“Shareholder Internet Services”), pursuant to its
established procedures (“Security Procedures”) and fees, to allow Shareholders
to view their Account information and perform certain on-line transactions. The
Shareholder Internet Services are provided “as is,” on an “as available” basis,
and Transfer Agent hereby specifically disclaims any and all representations or
warranties, express or implied, regarding such Services, including any implied
warranty of merchantability or fitness for a particular purpose and

5



--------------------------------------------------------------------------------



 



implied warranties arising from course of dealing or course of performance.
Notwithstanding the foregoing, in providing Shareholder Internet Services, the
Transfer Agent will comply with all applicable laws concerning consent to
deliver and delivery of documents electronically.

  (b)   Issuer Online. Transfer Agent shall provide Company with access to
Shareholder Data maintained on the Transfer Agent’s databases and computer
system through the Internet (“Issuer Online”) subject to the terms and
conditions set forth herein and pursuant to the Transfer Agent’s established
procedures, to be provided to the Company.     (c)   Proprietary Information.
The Company acknowledges that the databases, computer programs, screen formats,
report formats, interactive design techniques, and documentation manuals
furnished to the Company by Transfer Agent as part of Issuer Online, or
otherwise, is under the control and ownership of the Transfer Agent or other
third party (including its affiliates) and constitutes copyrighted, trade
secret, or other proprietary information (collectively, “Proprietary
Information”) of substantial value to the Transfer Agent or other third party.
In no event shall Proprietary Information be deemed Shareholder Data. The
Company agrees to treat all Proprietary Information as confidential in
accordance with the provisions of Section 12 of this Agreement.     (d)   Third
Party Content. Organizations from which the Transfer Agent may obtain certain
data included in the Services are solely responsible for the contents of such
data and the Company agrees to make no claim against the Transfer Agent arising
out of the contents of such third party data, including, but not limited to, the
accuracy thereof.     (e)   Employees and Agents. Each party shall take
reasonable efforts to advise its employees and agents of their respective
obligations pursuant to this Section 3.3.

4. DIVIDEND REINVESTMENT PLAN SERVICES.
4.1 The Trust Company shall perform all services under the Plans, as the
administrator of such Plans, with the exception of payment processing for which
CSSI has been appointed as agent by Company, and certain other services that the
Trust Company may subcontract to CSSI as permitted by applicable law (e.g.
ministerial services).
4.2 The Transfer Agent shall act as agent for Shareholders pursuant to the Plans
in accordance with the terms and conditions of such Plans.
5. CSSI DIVIDEND DISBURSING AND PAYMENT SERVICES.
5.1 Declaration of Dividends. Upon receipt of a written notice from the
President, any Vice President, Secretary, Assistant Secretary, Treasurer or
Assistant Treasurer of Company declaring the payment of a dividend, CSSI shall
disburse such dividend payments provided that in advance of the applicable check
mailing date, Company furnishes CSSI with sufficient funds. The payment of such
funds to CSSI for the purpose of being available for the payment of dividends
from time to time is not intended by Company to confer any rights in such funds
on Shareholders whether in trust, contract, or otherwise.
5.2 Stop Payments. Company hereby authorizes CSSI to stop payment of checks
issued in payment of dividends or for sales proceeds, but not presented for
payment, when the payees thereof allege either that they have not received the
checks or that such checks have been mislaid, lost, stolen, destroyed or,
through

6



--------------------------------------------------------------------------------



 




no fault of theirs, are otherwise beyond their control and cannot be produced by
them for presentation and collection, and CSSI shall issue and deliver duplicate
checks in replacement thereof, and Company shall indemnify Transfer Agent
against any loss or damage resulting from reissuance of the checks.
5.3 Tax Withholding. Company hereby authorizes CSSI to deduct from all dividends
declared by Company and disbursed by CSSI, as dividend disbursing agent, the tax
required to be withheld pursuant to Sections 1441, 1442 and 3406 of the Internal
Revenue Code of 1986, as amended, or by any federal or state statutes
subsequently enacted, and to make the necessary return and payment of such tax
in connection therewith.
5.4 Plan Payments. Company hereby authorizes CSSI to receive all payments made
to the Company (i.e. optional cash purchases) or the Transfer Agent under the
Plans and make all payments required to be made under such Plans, including all
payments required to be made to the Company.
5.5 Bank Accounts. The Company acknowledges that the bank accounts maintained by
CSSI in connection with the Services will be in CSSI’s name and that CSSI may
receive investment earnings in connection with the investment at CSSI’s risk and
for its benefit of funds held in those accounts from time to time.
6. OPTIONAL SERVICES.
6.1 Optional Services To the extent that Company elects to engage any entity
other than the Transfer Agent (“Company Vendor”) to provide any of the services
listed below, the Company shall give the Transfer Agent the right of first
refusal to provide such services upon the same terms and fees as the Company
Vendor:

  (a)   Employee Stock Purchase or Option Plan services; and     (b)   Corporate
Actions services (including, inter alia, odd lot buy backs, exchanges, mergers,
redemptions, subscriptions, capital reorganizations, coordination of post-merger
services and special meetings).

6.2 In the event that the Company Vendor provides the services set forth in
Section 6.1, the Company shall pay the Transfer Agent its standard fees and
expenses charged by the Transfer Agent for Services rendered to support the
above Services rendered by the Company Vendor for the benefit of the Company.
7. FEES AND EXPENSES.
7.1 Fee and Service Schedules. Company agrees to pay Transfer Agent the fees for
Services performed pursuant to this Agreement as set forth in the Fee and
Service Schedule attached hereto and incorporated herein, for the initial term
of the Agreement (the “Initial Term”). Sixty (60) days before the expiration of
the Initial Term or a Renewal Term (as defined below), whichever is applicable,
the parties to this Agreement will agree upon a Fee Schedule for the upcoming
Renewal Term. If no new fee schedule is agreed upon, the fees will increase as
set forth in the Term Section of the Fee and Service Schedule.
7.2 Out-of-Pocket Expenses. In addition to the fees paid under Section 7.1
above, the Company agrees to reimburse the Transfer Agent for out-of-pocket
expenses incurred by the Transfer Agent as set out in the Fee and Service
Schedule attached hereto.
7.3 Conversion Funds. Conversion funding required by any out of proof condition
caused by a prior agents’ services shall be advanced to Transfer Agent prior to
the commencement of Services.

7



--------------------------------------------------------------------------------



 



7.4 Invoices. The Company agrees to pay all fees and reimbursable expenses
within 30 days of the date of the respective billing notice, except for any fees
or expenses that are subject to good faith dispute. In the event of such a
dispute, the Company may only withhold that portion of the fee or expense
subject to the good faith dispute. The Company shall settle such disputed
amounts within five (5) business days of the day on which the parties agree on
the amount to be paid by payment of the agreed amount. If no agreement is
reached, then such disputed amounts shall be settled as may be required by law
or legal process.
7.5 Late Payments.

  (a)   If any undisputed amount in an invoice of the Transfer Agent (for fees
or reimbursable expenses) is not paid within 30 days after receipt of such
invoice, the Company shall pay the Transfer Agent interest thereon (from the due
date to the date of payment) at a per annum rate equal to eighteen percent
(18%). Notwithstanding any other provision hereof, such interest rate shall be
no greater than permitted under applicable provisions of Massachusetts law.    
(b)   The failure by Company to pay an invoice within 90 days after receipt of
such invoice or the failure by the Company to timely pay two consecutive
invoices shall constitute a material breach pursuant to Section 13.4(a) below.
The Transfer Agent may terminate this Agreement for such material breach
immediately and shall not be obligated to provide the Company with 30 days to
cure such breach.

7.6 Overtime Charges. Overtime charges will be assessed in the event of a late
delivery to the Transfer Agent of Company material for mailings to Shareholders,
unless the mail date is rescheduled. Such material includes, but is not limited
to, proxy statements, quarterly and annual reports and news releases.
8. REPRESENTATIONS AND WARRANTIES.
8.1 Representations and Warranties of Transfer Agent. The Transfer Agent
represents and warrants to the Company that:

  (a)   Governance. The Trust Company is a federally chartered limited purpose
national bank duly organized, validly existing, and in good standing under the
laws of the United States and CSSI is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware and each
has full power, authority and legal right to execute, deliver and perform this
Agreement. The execution, delivery and performance of this Agreement by Transfer
Agent has been duly authorized by all necessary action and constitutes the
legal, valid and binding obligation of Transfer Agent enforceable against
Transfer Agent in accordance with its terms;     (b)   Compliance with Laws. The
execution, delivery and performance of this Agreement by Transfer Agent will not
violate, conflict with or result in the breach of any material term, condition
or provision of, or require the consent of any other party to, (i) any existing
law, ordinance, or governmental rule or regulation to which Transfer Agent is
subject, (ii) any judgment, order, writ, injunction, decree or award of any
court, arbitrator or governmental or regulatory official, body or authority
which is applicable to Transfer Agent, (iii) the incorporation documents or
by-laws of the Transfer Agent, or (iv) any material agreement to which Transfer
Agent is a party;     (c)   Company’s Agent. Transfer Agent is engaged in an
independent business and will perform its obligations under this Agreement as an
agent of Company.

8



--------------------------------------------------------------------------------



 



8.2 Representations and Warranties of Company. The Company represents and
warrants to the Transfer Agent that:

  (a)   Governance. It is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and it has full power,
authority and legal right to enter into and perform this Agreement. The
execution, delivery and performance of this Agreement by Company has been duly
authorized by all necessary action and constitutes the legal, valid and binding
obligation of Company enforceable against Company in accordance with its terms;
    (b)   Compliance with Laws. The execution, delivery and performance of this
Agreement by Company will not violate, conflict with or result in the breach of
any material term, condition or provision of, or require the consent of any
other party to, (i) any existing law, ordinance, or governmental rule or
regulation to which Company is subject, (ii) any judgment, order, writ,
injunction, decree or award of any court, arbitrator or governmental or
regulatory official, body or authority which is applicable to Company, (iii) the
incorporation documents or by-laws of the Company, (iv) any material agreement
to which Transfer Agent is a party, or (v) exchange rules; and     (c)  
Securities Act of 1933. A registration statement under the 1933 Act has been
filed and is currently effective, or will be effective prior to the sale of any
Shares, and will remain so effective, and all appropriate state securities law
filings have been made with respect to all the Shares of the Company being
offered for sale except for any Shares which are offered in a transaction or
series of transactions which are exempt from the registration requirements of
the 1933 Act and state securities laws; information to the contrary will result
in immediate notification to the Transfer Agent by Company.

9. INDEMNIFICATION AND LIMITATION OF LIABILITY.
9.1 Company Indemnity. The Company shall indemnify and hold the Transfer Agent
harmless from and against, and the Transfer Agent shall not be responsible for,
any and all losses, claims, damages, costs, charges, counsel fees and expenses,
payments, expenses and liability arising out of or attributable to:

  (a)   all actions of the Transfer Agent or its agents or subcontractors
required to be taken pursuant to this Agreement provided such actions are taken
in good faith and without gross negligence or willful misconduct;     (b)   The
Company’s lack of good faith, negligence or willful misconduct or the breach of
any representation or warranty of the Company hereunder;     (c)   The reliance
or use by the Transfer Agent or its agents or subcontractors of any information,
records, data, and documents which have been prepared and/or maintained by the
Company or any other person or firm on behalf of the Company and provided to the
Transfer Agent or its agents or subcontractors. Such other person or firm shall
include any former transfer agent or former registrar, or co-transfer agent or
co-registrar or any current registrar where the Transfer Agent is not the
current registrar;     (d)   The reliance or use by the Transfer Agent or its
agents or subcontractors of (i) any paper or document reasonably believed to be
genuine and to have been signed by the proper person

9



--------------------------------------------------------------------------------



 



      or persons, including Shareholders, and (ii) electronic instructions from
Shareholders submitted through the Shareholder Internet Services, from Company
through Issuer Online, or through any other electronic means pursuant to
security procedures established by the Transfer Agent;     (e)   The negotiation
and processing of all checks, including checks made payable to Shareholders or
prospective shareholders that are tendered to the Transfer Agent for the
purchase of Shares (commonly known as “third party checks”); and     (f)   The
recognition, acceptance, or processing by the Transfer Agent of stock
certificates which are reasonably believed to bear the proper manual or
facsimile signatures of officers of the Company, and the proper countersignature
of any former transfer agent or former registrar, or of a co-transfer agent or
co-registrar.

9.2 Instructions. From time to time, Company may provide Transfer Agent with
instructions concerning the Services. In addition, at any time the Transfer
Agent may apply to any officer of the Company for instruction, and may consult
with legal counsel for the Transfer Agent or the Company with respect to any
matter arising in connection with the Services to be performed by the Transfer
Agent under this Agreement, and Transfer Agent and its agents and subcontractors
shall not be liable and shall be indemnified by the Company for any action taken
or omitted by it in reliance upon any Company instructions or upon the advice or
opinion of such counsel. The Transfer Agent shall not be held to have notice of
any change of authority of any person, until receipt of written notice thereof
from the Company.
9.3 Transfer Agent Indemnification/Limitation of Liability. Transfer Agent shall
be responsible for and shall indemnify and hold the Company harmless from and
against any and all losses, damages, costs, charges, counsel fees, payments,
expenses and liability arising out of or attributable to: (a) Transfer Agent’s
refusal or failure to comply with the terms of this Agreement, (b) Transfer
Agent’s negligence or willful misconduct, or (c) Transfer Agent’s breach of any
representation or warranty hereunder, for which Transfer Agent is not entitled
to indemnification under this Agreement; provided, however, that Transfer
Agent’s aggregate liability during any term of this Agreement with respect to,
arising from, or arising in connection with this Agreement, or from all Services
provided or omitted to be provided under this Agreement, whether in contract, or
in tort, or otherwise, is limited to, and shall not exceed, the amounts paid
hereunder by the Company to Transfer Agent as fees and charges, but not
including reimbursable expenses, during the twelve (12) months immediately
preceding the event for which recovery from the Transfer Agent is being sought.
9.4 Notice. In order that the indemnification provisions contained in this
Section shall apply, upon the assertion of a claim for which one party may be
required to indemnify the other, the party seeking indemnification shall
promptly notify the other party of such assertion, and shall keep the other
party advised with respect to all developments concerning such claim. The
indemnifying party shall have the option to participate with the indemnified
party in the defense of such claim or to defend against said claim in its own
name or the name of the indemnified party. The indemnified party shall in no
case confess any claim or make any compromise in any case in which the
indemnifying party may be required to indemnify it except with the indemnifying
party’s prior written consent.
10. DAMAGES.
No party shall be liable for any incidental, indirect, special or consequential
damages of any nature whatsoever, including, but not limited to, loss of
anticipated profits, occasioned by a breach of any provision of

10



--------------------------------------------------------------------------------



 




this Agreement even if apprised of the possibility of such damages.
11. RESPONSIBILITIES OF THE COMPANY.
11.1 The Company agrees that it will perform, execute, acknowledge and deliver
or cause to be performed, executed, acknowledged and delivered all such further
and other acts, documents, instruments and assurances as may reasonably be
required by the Transfer Agent for the carrying out, or performing by the
Transfer Agent of the provisions of this Agreement.
11.2 Notification. Company shall notify Transfer Agent as soon as possible in
advance of any stock split, stock dividend or similar event which may affect the
Shares, and of any bankruptcy, insolvency, moratorium or other proceeding
regarding Company affecting the enforcement of creditors’ rights.
Notwithstanding any other provision of this Agreement to the contrary, Transfer
Agent will have no obligation to perform any Services under this Agreement
subsequent to the commencement of any bankruptcy, insolvency, moratorium or
other proceeding regarding Company affecting the enforcement of creditors’
rights unless Transfer Agent receives assurance satisfactory to it that it will
receive full payment for such Services.
12. CONFIDENTIALITY.
12.1 Definition. Each party acknowledges and understands that any and all
technical, trade secret, or business information, including, without limitation,
financial information, business or marketing strategies or plans, product
development, Company information, Shareholder information (including any
non-public information of such Shareholder), Proprietary Information, or
proprietary software (including methods or concepts used therein, sources code,
object code, or related technical information) which has been or is disclosed to
the other or has been or is otherwise obtained by the other, its affiliates,
agents or representatives before or during the term of this Agreement (the
“Confidential Information”) is confidential and proprietary, constitutes trade
secrets of the owner (or its affiliates), and is of great value and importance
to the success of the owner’s (or its affiliates’) business. The parties shall
treat the terms and conditions (but not the existence) of this Agreement as the
Confidential Information of the other party. Confidential Information shall not
include any information that is: (a) already known to the other party or its
affiliates at the time of the disclosure; (b) publicly known at the time of the
disclosure or becomes publicly known through no wrongful act or failure of the
other party; (c) subsequently disclosed to the other party or its affiliates on
a non-confidential basis by a third party not having a confidential relationship
with the owner and which rightfully acquired such information; or
(d) independently developed by one party without access to the Confidential
Information of the other.
12.2. Use and Disclosure. All Confidential Information relating to a party will
be held in confidence by the other party to the same extent and with at least
the same degree of care as such party protects its own confidential or
proprietary information of like kind and import, but in no event using less than
a reasonable degree of care. Neither party will disclose, duplicate, publish,
release, transfer or otherwise make available Confidential Information of the
other party in any form to, or for the use or benefit of, any person or entity
without the other party’s consent. Each party will, however, be permitted to
disclose relevant aspects of the other party’s Confidential Information to its
officers, affiliates, agents, subcontractors and employees to the extent that
such disclosure is reasonably necessary for the performance of its duties and
obligations under this Agreement and such disclosure is not prohibited by the
Gramm-Leach-Bliley Act of 1999 (15 U.S.C. 6801 et seq.), as it may be amended
from time to time (the “GLB Act”), the regulations promulgated thereunder or
other applicable law. Each party will establish commercially reasonable controls
to ensure that the confidentiality of the Confidential Information and to ensure
that the Confidential Information is not disclosed contrary to the provisions of
this Agreement, the GLB Act or any other applicable privacy law. Without
limiting

11



--------------------------------------------------------------------------------



 




the foregoing, each party will implement such physical and other security
measures as are necessary to (a) ensure the security and confidentiality of the
Confidential Information; (b) protect against any threats or hazards to the
security and integrity of the Confidential Information; and (c) protect against
any unauthorized access to or use of the Confidential Information. To the extent
that any duties and responsibilities under this Agreement are delegated to an
agent or other subcontractor, the party ensures that such agent and
subcontractor are contractually bound to confidentiality terms consistent with
the terms of this Section 12.
12.3. Required or Permitted Disclosure. In the event that any requests or
demands are made for the disclosure of Confidential Information, other than
requests to Computershare for records of Shareholders pursuant to standard
subpoenas from state or federal government authorities (e.g., in divorce and
criminal actions), the party will notify the other party to secure instructions
from an authorized officer of such party as to request and to enable the other
party the opportunity to obtain a protective order or other confidential
treatment. Each party expressly reserves the right, however, to disclose the
Confidential Information to any person whenever it is advised by counsel that it
may be held liable for the failure to disclose such Confidential Information or
if required by law or court order.
12.4 Unauthorized Disclosure. As may be required by law and without limiting
either party’s rights in respect of a breach of this Section, each party will:

  (a)   promptly notify the other party in writing of any unauthorized
possession, use or disclosure of the other party’s Confidential Information by
any person or entity that may become known to such party;     (b)   promptly
furnish to the other party full details of the unauthorized possession, use or
disclosure; and     (c)   promptly use commercially reasonable efforts to
prevent a recurrence of any such unauthorized possession, use or disclosure of
Confidential Information.

12.5 Costs. Each party will bear the costs it incurs as a result of compliance
with this Section 12.
13. TERM AND TERMINATION.
13.1 Term. The Initial Term of this Agreement shall be three (3) years from the
date first stated above unless terminated pursuant to the provisions of this
Section 13. This Agreement will renew automatically from year to year (each a
“Renewal Term”), unless a terminating party gives written notice to the other
party not less than sixty (60) days before the expiration of the Initial Term or
Renewal Term, whichever is in effect.
13.2 Early Termination. Notwithstanding anything contained in this Agreement to
the contrary, should Company desire to move any of its Services provided by the
Transfer Agent hereunder to a successor service provider prior to the expiration
of the then current Initial or Renewal Term, or without the required notice
period, the Transfer Agent shall make a good faith effort to facilitate the
conversion on such prior date, however, there can be no guarantee that the
Transfer Agent will be able to facilitate a conversion of Services on such prior
date. In connection with the foregoing, should Services be converted to a
successor service provider, or if the Company is liquidated or its assets merged
or purchased or the like with another entity which does not utilize the services
of the Transfer Agent, the fees payable to the Transfer Agent shall be
calculated as if the Services had remained with the Transfer Agent until the
expiration of the then current Initial or Renewal Term and calculated at
existing rates on the date notice of termination was given to the Transfer
Agent, and the payment of fees to the Transfer Agent as set forth herein shall
be accelerated to the date prior to the conversion or termination of Services.
This Section 13.2 shall not apply if the Transfer Agent is

12



--------------------------------------------------------------------------------



 




terminated for cause under Section 13.4(a) of this Agreement. Once this
Agreement is terminated, any and all other Services provided by Transfer Agent
for the Company will be deemed terminated on said date.
13.3 Expiration or Termination of Term. In the event of the expiration or
termination of this Agreement by either party, all reasonable out-of-pocket
expenses associated with the movement of records and material will be borne by
the Company. Additionally, the Transfer Agent will charge a
de-conversion/transition fee in an amount equal to 10% of the aggregate fees
incurred by Company during the immediately preceding twelve (12) month period,
provided, however, such fee shall in no event be less than three thousand, seven
hundred and fifty ($3,750.00) dollars.
13.4 Termination. This Agreement may be terminated in accordance with the
following:

  (a)   at any time by any party upon a material breach of a representation,
covenant or term of this Agreement by any other unaffiliated party which is not
cured within a period not to exceed thirty (30) days after the date of written
notice thereof by one of the other parties; and     (b)   by Transfer Agent, at
any time, in the event that during the term of this Agreement, a bankruptcy or
insolvency proceeding is filed by or against Company or a trustee or receiver is
appointed for any substantial part of Company’s property (and in a case of
involuntary bankruptcy, insolvency or receivership proceeding, there is entered
an order for relief, or order appointing a receiver or some similar order or
decree and Company does not succeed in having such order lifted or stayed within
sixty (60) days from the date of its entry), or Company makes an assignment of
all or substantially all of its property for the benefit of creditors or ceases
to conduct its operations in the normal course or business.

14. ASSIGNMENT.
14.1 Consent. Except as otherwise provided in Section 14.2 below, neither this
Agreement nor any rights or obligations hereunder may be assigned or delegated
by the Company or the Transfer Agent without the written consent of the other.
14.2 Affiliates. The Transfer Agent may, without further consent of the Company,
assign any of its rights and obligations hereunto to any affiliated transfer
agent registered under Rule 17Ac2 promulgated under the Exchange Act.
14.3 Sub-contractors. Transfer Agent may, without further consent of the
Company, subcontract with any affiliates, or may subcontract with unaffiliated
subcontractors for telephone and mailing services, as may be required from time
to time; provided, however, that the Transfer Agent shall be as fully
responsible to the Company for the acts and omissions of any subcontractor as it
is for its own acts and omissions.
15. UNAFFILIATED THIRD PARTIES.
Nothing herein shall impose any duty upon the Transfer Agent in connection with
or make the Transfer Agent liable for the actions or omissions to act of
unaffiliated third parties such as, by way of example and not limitation,
airborne services, the U.S. mails and telecommunication companies, provided, if
the Transfer Agent selected such company, the Transfer Agent shall have
exercised due care in selecting the same.

13



--------------------------------------------------------------------------------



 



16. MISCELLANEOUS.
16.1 Notices. Any notice or communication by the Transfer Agent or the Company
to the other is duly given if in writing and delivered in person or mailed by
first class mail, postage prepaid, telecopier or overnight air courier
guaranteeing next day delivery, to the other’s address:

     
     If to the Company:
  [FILL IN]
 
  MVC Capital, Inc.
 
  287 Bowman Avenue
 
  2nd Floor
 
  Purchase, New York 10577
 
  Telecopy No.: ( ) xxx-xxxx
 
  Attn: General Counsel
     If to the Transfer Agent:
  Computershare Trust Company, N.A.
 
  c/o Computershare Shareholder Services, Inc.
 
  250 Royall Street
 
  Canton, MA 02021
 
  Telecopy No.: (781) 575-4210
 
  Attn: General Counsel

16.2 No Expenditure of Funds. No provision of this Agreement shall require the
Transfer Agent to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder or in the exercise
of its rights if it shall believe in good faith that repayment of such funds or
adequate indemnification against such risk or liability is not reasonably
assured to it.
16.3 Successors. All the covenants and provisions of this Agreement by or for
the benefit of the Company or the Transfer Agent shall bind and inure to the
benefit of their respective successors and assigns hereunder.
16.4 Amendments. This Agreement may be amended or modified by a written
amendment executed by the parties hereto and, to the extent required, authorized
or approved by a resolution of the Board of Directors of the Company.
16.5 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provision, covenants
and restrictions of this Agreement shall remain in full force and effect and
shall in no way be affected, impaired or invalidated.
16.6 Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts.
16.7 Force Majeure. Notwithstanding anything to the contrary contained herein,
Transfer Agent shall not be liable for any delays or failures in performance
resulting from acts beyond its reasonable control including, without limitation,
acts of God, terrorist acts, shortage of supply, breakdowns or malfunctions,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, or civil unrest.

14



--------------------------------------------------------------------------------



 



16.8 Third Party Beneficiaries. The provisions of this Agreement are intended to
benefit only the Transfer Agent, the Company and their respective permitted
successors and assigns. No rights shall be granted to any other person by virtue
of this Agreement, and there are no third party beneficiaries hereof.
16.9 Survival. All provisions regarding indemnification, warranty, liability and
limits thereon, and confidentiality and protection of proprietary rights and
trade secrets shall survive the termination of this Agreement.
16.10 Priorities. In the event of any conflict, discrepancy, or ambiguity
between the terms and conditions contained in this Agreement and any schedules
or attachments hereto, the terms and conditions contained in this Agreement
shall take precedence.
16.11 Merger of Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes any prior agreement with respect to
the subject matter hereof, whether oral or written.
16.12 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event any ambiguity or
question or intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by all parties hereto, and not presumption or burden or
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.
16.13 Counterparts. This Agreement may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.
[The remainder of page intentionally left blank.]

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by one of its officers thereunto duly authorized, all as of the date
first written above.

                              Computershare Shareholder Services, Inc. and
Computershare Trust Company, N. A.       MVC Capital, Inc.
 
                            On Behalf of Both Entities:                        
 
                           
By:
          By:                
 
                           
Name:
  Dennis V. Moccia       Name:                
 
                           
Title:
  Managing Director       Title:                
 
                           

16